Title: To Thomas Jefferson from Albert Gallatin, 13 September 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     
                        13 Sep. 1805
                     
                  
                  I enclose a letter from Mr Gurley shewing the continued dissatisfactions or efforts to produce discontents at N. Orleans.
                  The only recommendation I can find here for Commissr. is the enclosed; and it is for Orleans & not for Opelousas. The Commissioners must meet on 1st Decer. next. I have not heard whether Lewis will accept for Orleans.
                  The yellow fever is in New York and the inhabitants leaving the city. 
                  I am every day asked whether there is any probability of a war with Spain. The enquiry comes from merchants; & the insurers hesitate whether to ensure.    As far as I can ascertain from our friends, a war would be unpopular. The question of boundaries is considered as of inferior importance at this moment, and as one for which it would not be worth while to entangle the Nation. But it is agreed that the refusal to ratify the convention & the continued Spoliations by Spain or by vessels which find asylum in her ports can with difficulty be tolerated without some loss of reputation. Yet, after all, they say—“Keep us from war”, & depend on the wisdom of administration for doing it.—
                  With sincere respect & attachment Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               